DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-6, 10-12, and 14-16 are pending and under examination.  Claims 7-9 and 13 are canceled. The amendment filed on 12/08/2021 in response to the Non-Final office Action of 06/09/2021 is acknowledged and has been entered.

Action Summary
Claims 1-6, 10-12, and 14-16 rejected under 35 U.S.C. 103(a) as being un-patentable over HONGSHU (CN1827109A) in view of Moller, PDA J Pharm Sci Technol. Jul-Aug 1995;49(4):196-201, Lofttson et al., Expert Opin. Drug Deliv. 2005 2(2), and Loftsson et al. (WO03/033025 A2) cited herein as “the WO document” are maintained.
Claims 1-6, 10-12, and 14-16 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-8 of U.S. Patent No. 10,660.964 in view of HONGSHU. Although the claims at issue are not identical, they are not patentably distinct from each other are maintained.

Affidavit
The Declaration by Anna Katharina Bytzek under 37 CFR 1.132 filed 12?08/2021 is insufficient to overcome the rejection of claim1-6, 10-12, and 14-16. The Declaration provides data showing that an aqueous pharmaceutical solution for injection comprising 1.15% landiolol (w/v) and 14% 5-hydroxypropyl-β-cyclodextrin exhibits unexpected and surprising storage In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, the asserted unexpected result would have been expected by the fact that Loftsson et al. teaches s. In the pharmaceutical industry cyclodextrins have mainly been used as complexing agents to increase aqueous solubility of poorly soluble drugs, and to increase their bioavailability and stability. Studies in both humans and animals have shown that cyclodextrins can be used to improve drug delivery from almost any type of drug formulation, see Abstract, wherein 2-hydroxypropyl-β-cyclodextrin can be used in the amount of 6%. Additionally, HONGSHU teaches a pharmaceutical composition comprising 5-200 mg landiolol in freeze-dried powder, a pharmaceutical carrier, pH regulator, antioxidant (if necessarily) and intercalating agent (if necessary), wherein the pharmaceutical carrier can be cyclodextrin or derivative thereof, see 
Loftsson et al. may well teach that addition of cyclodextrins to existing formulations without further optimization will seldom result in acceptable outcome. However, Loftsson et al. teaches Among the cyclodextrins used in pharmaceutical products, γ-cyclodextrin, 2-hydroxypropyl-β-cyclodextrin and sulfobutylether β-cyclodextrin are considered to be the safest for parenteral administration, see page 10, left col. Moreover, HONGSHU clearly teaches landiolol can be used with cyclodextrin as a freeze-dried powder formulation suitable for intravenous injection. Therefore, one would reasonably expect the inclusion of 2-hydroxypropyl-β-cyclodextrin in the amount of 6% to successfully provide excellent stability for landiolol. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 


	Claims 1-6, 10-12, and 14-16 are rejected under 35 U.S.C. 103(a) as being un-patentable over HONGSHU (CN1827109A) in view of Moller, PDA J Pharm Sci Technol. Jul-Aug 1995;49(4):196-201, Lofttson et al., Expert Opin. Drug Deliv. 2005 2(2), and Loftsson et al. (WO03/033025 A2) cited herein as “the WO document”. Copy of both Loftssons are provided in the parent case 15/248,845.
HONGSHU teaches a pharmaceutical composition comprising 5-200 mg landiolol in freeze-dried powder, a pharmaceutical carrier, pH regulator, antioxidant (if necessarily) and intercalating agent (if necessary), wherein the pharmaceutical carrier can be cyclodextrin or derivative thereof, see claims 1-3. Moreover, HONGSHU teaches the freeze-dried powder formulation is suitable for intravenous injection, see Abstract. The pH of the preparation is 2.0 to 8.0, see claim 8. The pH taught by the prior art also touches the claimed pH. HONGSHU further teaches the freeze-dried powder injection with lanlodil and its salt as the active ingredient of claims 1-9, which can be used for tachycardia arrhythmia (including atrial fibrillation, atrial flutter, sinus Emergency treatment of tachycardia), see claim 10. Treatment of Tachycardia by the method of HONGSHU encompasses reduction of heart beat frequency. The teaching of a 1000 ml volume for a 25g in para [0042] gives a 25 mg/ml solution. That means for 1 l solution, the teaching 5-200 mg amounts to 0.5% to 20% w/v. Said percentage range touches the claimed 00005 to 2% w/v. 

Moller teaches different types of dosage forms are available for parenteral use. They include solutions and suspensions for injection and infusion, sterile powders and lyophilisates which are administered after reconstitution with water for injection or other solutions and finally, controlled-release products (e.g., microparticles or implants), see Abstract.
Loftsson et al. teaches in the pharmaceutical industry cyclodesxtrins have mainly been used as complexing agents to increase aqueous solubility of poorly soluble drugs and to increase their bioavailability and stability, see page 336, first col. first paragraph. Moreover, Loftsson et al. teaches aqueous formulations are prone to hydrolysis, limiting stability of the formulation; this can be affected by inclusion of the drug and especially inclusion of its chemically labile moiety, into the cyclodextrin moiety; in first order and pseudo-first order reactions such as hydrolysis, the stabilizing effect will depend on the cyclodextrin concentration, the stability constant of the complex and the degradation rate constant for the drug degradation within the cyclodextrin cavity, and this is established by the equation 7, see page 339, second col. section 2.3. Loftsson et al. teaches cyclodextrin has been used in intravenous formulation in the amount of 6%, see Table 5. Furthermore, Loftsson et al. teaches there are limitations of using organic solvents in injectable formulation include possible drug precipitation, pain, inflammation, and hemolysis on injection, and as such, organic solvents can be replaced by cyclodextrin such as 2-hydroxypropyl-beta-cyclodextrin and sulfobutylether beta-cyclodextrin which are relatively non-toxic compared to organic solvents; they also have a minimal effect on the intrinsic pharmacokinetics of drugs, see page 344, β-cyclodextrin are listed in the generally regarded safe list of the FDA for use as food additive and also marketed as pharmaceutical products, see Table 2, and page 337, second col., first paragraph. 
The WO document teaches methods of enhancing the aqueous solubility of an active ingredient which is insoluble or sparingly soluble in water with beta cyclodextrin, see Abstract. Moreover, the WO document teaches current cyclodextrin derivatives of current pharmaceutical interest includes 2-hydroxypropyl-beta-cyclodextrin, see page 14, lines 1-2. Beta-cyclodextrin in aqueous medium can comprise 0.1% to about 80% w/v, see page 8, lines 3-9. The WO document teaches it is well known that insoluble or sparingly soluble drugs which can complex with cyclodextrin includes beta-blockers, see page 19; lines 3-9 bridging page 20; lines 1-4. 
It would have been pima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the composition/method taught by HONGSHU to include the 6%  2-hydroxypropyl-beta-cyclodextrin taught by Loftsson et al. or lower than 6% as taught by the WO document and water for injection to arrive at Applicant’s claimed invention. The motivation to include 2-hydroxypropyl-beta-cyclodextrin is provided by both Loftsson et al. and the WO document. The motivation to include water for injection is provided by Moller. One would have an expectation of success of including the  2-hydroxypropyl-beta-cyclodextrin taught by Loftsson et al. and the WO document and reconstituting the freeze-dried formulation of HONGSHU with water for injection to give an injectable formulation with improved bioavailability and stability. 

Applicant’s arguments appear to be the same arguments presented in the Declaration. As such the same response applies. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-12, and 14-16 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-8 of U.S. Patent No. 10,660.964 in view of HONGSHU. Although the claims at issue are not identical, they are not patentably distinct from each other.

The U.S. patent claims 1-8 anticipate instant claims 1-14. -
With respect to instant claims 15 and 16, the U.S. patent claims do not teach  the instant claimed method. However, such limitation would be obvious over the teaching of HONGSHU as HONGSHU teaches a pharmaceutical composition comprising 5-200 mg landiolol in freeze-dried powder, a pharmaceutical carrier, pH regulator, antioxidant (if necessarily) and intercalating agent (if necessary), wherein the pharmaceutical carrier can be cyclodextrin or derivative thereof, see claims 1-3. Moreover, HONGSHU teaches the freeze-dried powder formulation is suitable for intravenous injection, see Abstract. HONGSHU further teaches the freeze-dried powder injection with lanlodil and its salt as the active ingredient of claims 1-9, which can be used for tachycardia arrhythmia (including atrial fibrillation, atrial flutter, sinus Emergency treatment of tachycardia), see claim 10. Treatment of Tachycardia by the method of HONGSHU encompasses reduction of heart beat frequency.
	Applicant requests the double patenting rejection be held in abeyance until the Office identifies patentable subject matter in this application. Since there is no identification of patentable subject matter, the double patenting rejection is maintained. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628